DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-8 were originally presented having a filing date of 6 July 2021 and claiming priority to Japanese Patent Application Number 2020-130560, filed 31 July 2022.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6 July 2021, and 13 July 2022 comply with 35 C.F.R. 1.97.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of Forms 1449 are enclosed herewith.

Drawings
The drawings, filed 6 July 2021, are accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a support request acceptance unit configured to ... “ (claim 1);
“a support provision acceptance unit configured to ... “ (claim 1);
“a routine travel route recognition unit configured to ... “ (claim 1);
“a support candidate extraction unit configured to ... “ (claim 1);
“a matching proposal unit configured to ... “ (claim 1);
“a supporter attribute information acquisition unit configured to ... “ (claim 2);
“a supporter travel status recognition unit configured to ... “ (claim 3)
“a desired implementation location information providing unit configured to ... “ (claim 3);
“a matching request acceptance unit configured to ... “ (claim 5);
“a matching control unit configured to ... “ (claim 5);
“a matching request acceptance unit configured to ... “ (claim 6);
“a matching control unit configured to ... “ (claim 6); and 
“a support continuation registration unit configured to ... “ (claim 7).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 10 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1 and 8 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 8, the system (claim 1) and the method (claim 8) are a mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1 and 8 recite the abstract ideas of:
“accept[ing] a request for the predetermined support from a user… ,” 
“accept[ing] provision of the predetermined support by the supported ... ,“ 
“extract[ing] the supporter as a support candidate ... “ and
recogniz[ing] a travel route … .”  
These recitations merely consist of accepting a request of support, accepting the predetermined support, and recognizing a travel route of the supporter.  This is equivalent to a person accepting a request of support, accepting the predetermined support, and mentally recognizing a travel route of the supporter.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, accepts a request of support, accepts the predetermined support, and mentally recognizing a travel route of the supporter.  The mere nominal recitations that support request for predetermined support is received at the “support request acceptance unit,” that the provision of the predetermined support from a supporter is received at the “support provision acceptance unit,” that the supporter as a support candidate is extracted at the “support candidate extraction unit, ”and that the route of travel is recognized at the “routine travel route recognition unit,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1 and 8 further recite the additional elements of: 
“receiv[ing] support request information … ”; 
“receiv[ing] support provision information ... ; and 
“transmit[ing] matching proposal information ... .”
  These additional elements further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiving support request information ... ,“ “receiving support provision information ... ,” and “transmitting matching proposal information ... “  steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual receiving a support request and support provision information, and sending (transmitting) matching proposal information.  
Claims 1 and 8 still further includes the additional elements “an association unit”, “an action history storage unit”, and “a movement plan creation unit” (Ln. x).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes receiving support request information by “a support request acceptance unit”, receiving support provision information by “a support provision acceptance unit”, recognizing a routine travel route by “a routine travel route recognition unit”, extracting the supporter as a supporter candidate by “a supporter candidate extraction unit”, and transmitting matching proposal information by “a matching proposal unit” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “support request acceptance unit,” “support provision acceptance unit,” “routine travel route recognition unit,” “support candidate extraction unit,” and the “matching proposal unit”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The support request acceptance unit, support provision acceptance unit, routine travel route recognition unit, supporter candidate extraction unit and the matching proposal unit are recited at a high level of generality and merely automate the receiving, extracting and transmitting steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 8 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Receiving, extracting and transmitting data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the receiving, extracting and transmitting activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 8 are directed to non-statutory subject matter.
Claim 2 recites abstract ideas:
... acquire supporter attribute information indicating an attribute of the supporter, and
wherein the routine travel route recognition unit recognizes the routine travel route based on the supporter attribute information.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more.
Claim 3 recites abstract idea:
... recognize both the supporter candidate being traveling the routine travel route ... .
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more.
Claim 3 further recites the additional element:
... cause the supporter candidate terminal to display a map showing the desired implementation location.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 4 recites the additional element:
wherein the predetermined support is for replacement of a battery... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 4 further recites the additional element:
... transmits the matching proposal information including a minimum unit weight of the battery ... .
This additional element further limits the abstract idea without integrating
 the abstract idea into practical application or significantly more. In particular, the “transmit[ing] ... information ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual sending / transmitting proposal information containing the minimum battery weight.
Claim 5 recites the abstract ideas:
... receive matching request information and to accept a request for matching with the user from the supporter candidate ... , and
... end acceptance of the request for the matching ... .
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more.
Claim 6 recites the abstract ideas:
... receive matching request information and to accept a request for matching with the user from the supporter candidate ... , 
... perform matching with the user when the matching proposal unit transmits the matching proposal information to a plurality of the supporter candidate terminals ... .
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more.
Claim 7 recites the abstract idea:
... perform support continuation registration for the user and the supporter candidate when receiving either support request continuation information ... 
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2022/0286808 to Hirao et al. (hereafter Hirao).
As per claim 1, Hirao discloses [a] matching support system that supports matching between a user desiring predetermined support and a supporter capable of providing the predetermined support (see at least Hirao, Abstract, <interpreting user as the requester; and helper as supporter capable of providing the predetermined support> and Fig. 1, showing a system that includes a helper selecting device 102 for selecting a helper, and is configured such that a requester terminal 101 and a helper candidate terminal 103 communicate with the helper selecting device 102 via a network; [0027]; [0028]; and [0030]-[0034]), comprising:
a support request acceptance unit configured to receive support request information transmitted from a user terminal used by the user and to accept a request for the predetermined support from the user, the support request information including a desired implementation location, the desired implementation location being a location where the user desires to have the predetermined support implemented (see at least Hirao, Fig. 1, showing Helper Selecting Unit 1 <interpreted as the support request acceptance unit>; [0029] disclosing that helper selecting device 102 incudes a helper selecting unit 1; [0068]; [0067] disclosing that the latitude and longitude information, the destination and the requester attribute are sent to the helper selecting unit 1; [0070]; [0072]; and [0115]);
a support provision acceptance unit configured to receive support provision information transmitted from a supporter terminal used by the supporter and to accept provision of the predetermined support by the supporter, the support provision information being for applying for provision of the predetermined support (see at least Hirao, Fig. 1, showing support method storage unit 4 <interpreted as the support provision acceptance unit>; [0070] disclosing that in step S202, of Fig. 4, the helper selecting unit 1 acquire a support method corresponding to the requester attribute and the requested item, with reference to the support method storage unit 4; [0072] disclosing that helper selecting unit 1 acquires the helper candidate information with reference to the helper candidate information storage unit 5);
a routine travel route recognition unit configured to recognize a routine travel route, the routine travel route being a routine travel route of the supporter (see at least Hirao, Fig. 1 showing Current Location Acquiring units 12 and 22 <interpreted as the routine travel route recognition unit> [0030] disclosing that the requester terminal 101 includes a screen input unit 11, a current location acquiring unit 12, a schedule storage unit 13, an output unit 14, and a helper approach detecting unit 15. [0067]; and [0068]);
a supporter candidate extraction unit configured to extract the supporter as a supporter candidate to be matched with the user, the supporter having a distance from the routine travel route to the desired implementation location equal to or less than a predetermined distance (see at least Hirao, Fig. 1, showing Helper Candidate State Determining Unit 3 <interpreted as the support candidate extraction unit>; [0029]; [0046]; [0048]; [0051]; and [0059]); and 
a matching proposal unit configured to transmit matching proposal information to a supporter candidate terminal, the matching proposal information being for proposing provision of the predetermined support for the user, the supporter candidate terminal being the supporter terminal used by the supporter candidate (see at least Hirao, Fig. 1, showing Notifying Unit 2 <interpreted as the matching proposal unit>' [0029]; [0085]-[0089]; [0093]; [0126]; and [0131]).
As per claim 5, Hirao further discloses the following limitations:
a matching request acceptance unit configured to receive matching request information and to accept a request for matching with the user from the supporter candidate, the matching request information being for requesting the matching with the user, the matching request information being transmitted from the supporter candidate terminal in response to receipt of the matching proposal information (see at least Hirao, [0086] disclosing that the notifying unit 2 passes the position information of the requester, the requested item, and the support method to the output unit 24 of the terminal 103 of the helper candidate ID stored in the notification content storage unit 6, and passes the notification text to the output unit 14 of the requester terminal 101, and the respective output units 24, 14 output the received information; [0124] (unit 6 notification content storage unit; notifying unit 2);  [0078] ; and [0083]); and 
a matching control unit configured to end acceptance of the request for the matching, the acceptance being performed by the matching request acceptance unit, the ending being performed when the matching proposal unit transmits the matching proposal information to a plurality of the supporter candidate terminals and then, the matching request acceptance unit accepts a first request for the matching (see at least Hirao, Fig. 12 and Fig. 13, showing the end of the acceptance process).
As per claim 7, Hirao further discloses the following limitations:
a support continuation registration unit configured to perform support continuation registration for the user and the supporter candidate when receiving either support request continuation information transmitted from the user terminal or support provision continuation information transmitted from the supporter candidate terminal after the supporter candidate performs the predetermined support for the user, the support request continuation information indicating an intention to request the predetermined support for a next time to the supporter candidate, the support provision continuation information indicating an intention to provide the predetermined support for a next time to the user (see at least Hirao, Fig. 5, Number of Visits Column, <interpreted as an intention to request the predetermined support for a next time to the support candidate>), 
wherein the matching proposal unit transmits the matching proposal information to the supporter candidate terminal of the supporter candidate with the support continuation registration preferentially rather than the supporter candidate without the support continuation registration (see at least Hirao, Fig. 6 <A, has plenty of spare time, is interpreted as the support candidate with continuation registration preferentially>; and [0040]).
As per claim 8, Hirao discloses [a] matching support method that is executed by a computer so as to support matching between a user desiring predetermined support and a supporter capable of providing the predetermined support (see at least Hirao, Abstract, <interpreting user as the requester; and helper as supporter capable of providing the predetermined support>  and Fig. 1 showing a system that includes a helper selecting device 102 for selecting a helper, and is configured such that a requester terminal 101 and a helper candidate terminal 103 communicate with the helper selecting device 102 via a network; [0027]; [0028]; and [0030]-[0034]), comprising:
a support request accepting step of receiving support request information transmitted from a user terminal used by the user and accepting a request for the predetermined support from the user, the support request information including a desired implementation location, the desired implementation location being a location where the user desires to have the predetermined support implemented (see at least Hirao, Fig. 1, showing Helper Selecting Unit 1 <interpreted as the support request acceptance unit>; [0029] disclosing that helper selecting device 102 incudes a helper selecting unit 1; [0068]; [0067] disclosing that the latitude and longitude information, the destination and the requester attribute are sent to the helper selecting unit 1; [0070]; [0072]; and [0115]);
a support provision accepting step of receiving support provision information transmitted from a supporter terminal used by the supporter and accepting provision of the predetermined support by the supporter, the support provision information being for applying for provision of the predetermined support (see at least Hirao, Fig. 1, showing support method storage unit 4 <interpreted as the support provision acceptance unit>; [0070] disclosing that in step S202, of Fig. 4, the helper selecting unit 1 acquire a support method corresponding to the requester attribute and the requested item, with reference to the support method storage unit 4; [0072] disclosing that helper selecting unit 1 acquires the helper candidate information with reference to the helper candidate information storage unit 5);
a routine travel route recognition step of recognizing a routine travel route, the routine travel route being a routine travel route of the supporter (see at least Hirao, Fig. 1 showing Current Location Acquiring units 12 and 22 <interpreted as the routine travel route recognition unit> [0030] disclosing that the requester terminal 101 includes a screen input unit 11, a current location acquiring unit 12, a schedule storage unit 13, an output unit 14, and a helper approach detecting unit 15. [0067]; and [0068]);
a supporter candidate extraction step of extracting the supporter as a supporter candidate to be matched with the user, the supporter having a distance from the routine travel route to the desired implementation location equal to or less than a predetermined distance (see at least Hirao, Fig. 1, showing Helper Candidate State Determining Unit 3 <interpreted as the support candidate extraction unit>; [0029]; [0046]; [0048]; [0051]; and [0059]); and
a matching proposing step of transmitting matching proposal information to a supporter candidate terminal, the matching proposal information being for proposing provision of the predetermined support for the user, the supporter candidate terminal being the supporter terminal used by the supporter candidate (see at least Hirao, Fig. 1, showing Notifying Unit 2 <interpreted as the matching proposal unit>; [0029]; [0085]-[0089]; [0093]; [0126]; and [0131]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2019/0265716 to Nasu.
As per claim 2, Hirao discloses all of the limitations of claim 1, as discussed above.  Hirao further discloses the limitation:
a supporter attribute information acquisition unit configured to acquire supporter attribute information indicating an attribute of the supporter ... (see at least Hirao, Fig. 5, Helper Candidate state <interpreted as an attribute of the supporter>, Fig. 6).  But Hirao does not explicitly disclose the limitation:
wherein the routine travel route recognition unit recognizes the routine travel route based on the supporter attribute information.
However, Nasu discloses this limitation (see at least Nasu, [0067] disclosing that  the management server 30 notifies the electric vehicle 1 of information about the specified battery station 2 and route (step S8). At the same time, the management server 30 notifies the station server 20 of the identification information of the electric vehicle 1 whose battery is to be replaced and the number and type of the battery 2B to be replaced with the battery of the electric vehicle 1, and reserves replacement of the battery 2B (step S9)).
Both Hirao and Nasu are analogous art to claim 2 because they are in the same field of matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter.  Hirao relates to a helper device for selecting a helper for a requester who requires help (see at least Hirao, Abstract).  Nasu relates to an information processing apparatus that acquires that status of a battery mounting on an electric vehicle, and specifies a battery replacement location to take the vehicle (see at least Nasu, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter, as disclosed in Hirao, to provide recognition of the routine travel route based on the supporter attribute information, as disclosed in Nasu.  Doing so would provide the benefit to expediate replacement of a vehicle’s battery and maximization of the use of the vehicle.
As per claim 3, Hirao discloses all of the limitations of claim 1, as discussed above.  Hirao further discloses the limitation:
a supporter travel status recognition unit configured to recognize both the supporter candidate being traveling the routine travel route and a traveling direction of the supporter candidate on the routine travel route, based on positional information of the supporter candidate terminal, the positional information being transmitted from the supporter candidate terminal (see at least Hirao, Fig. 1 showing Current Location Acquiring units 12 and 22 <interpreted as the routine travel route recognition unit>; [0030] disclosing that the requester terminal 101 includes a screen input unit 11, a current location acquiring unit 12, a schedule storage unit 13, an output unit 14, and a helper approach detecting unit 15. [0067]; and [0068]) ... .  But Hirao does not explicitly disclose the limitation:
a desired implementation location information providing unit configured to cause the supporter candidate terminal to display a map showing the desired implementation location, the causing being performed when the supporter travel status recognition unit recognizes the supporter candidate being traveling the routine travel route in a predetermined direction and the desired implementation location is positioned in the traveling direction of the supporter candidate.
However, Nasu discloses this limitation (see at least Nasu, [0053] disclosing that the route calculation part 32, with the use of the map information stored in the map information storage part 35, specifies a candidate of a battery station at which the electric vehicle 1 can arrive based on the calculated travelable distance and the current location information of the electric vehicle 1 and the location information of each battery station 2, and moreover, calculates a candidate route).
Both Hirao and Nasu are analogous art to claim 3 because they are in the same field of matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter.  Hirao relates to a helper device for selecting a helper for a requester who requires help (see at least Hirao, Abstract).  Nasu relates to an information processing apparatus that acquires that status of a battery mounting on an electric vehicle, and specifies a battery replacement location to take the vehicle (see at least Nasu, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter, as disclosed in Hirao, to provide a display of a map showing the desired implementation location, when the supporter travel status recognition unit recognizes the supporter candidate being traveling the routine travel route in a predetermined direction and the desired implementation location is positioned in the traveling direction of the supporter candidate, as disclosed in Nasu.  Doing so would provide the benefit to expediate replacement of a vehicle’s battery and maximization of the use of the vehicle.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirao as applied to claim 1 above, and further in view of Nasu and U.S. Patent 5,612,606 to Guimarin et al. (hereafter Guimarin).
As per claim 4, Hirao discloses all of the limitations of claim 1, as discussed above.  But, Hirao does not explicitly disclose the limitations:
wherein the predetermined support is for replacement of a battery; and
the matching proposal unit transmits the matching proposal information including a minimum unit weight of the battery, to the supporter candidate terminal.
However, Nasu disclose the predetermined support is for battery replacement limitation (see at least Nasu, Abstract).
Guimarin further discloses the matching proposal unit limitation (see at least Guimarin, Col. 1, Ln. 54-60, disclosing that examples of electric vehicle designs incorporating large battery assemblies are shown in U.S. Pat. Nos. 3,983,952 and 4,216,839 and British Patent No. 2,108,443. U.S. Pat. No. 3,983,952 to McKee discloses an electric vehicle using a long roll-out tray of batteries easily rolled into or from a housing which also comprises a structural backbone of the vehicle. The roll-out tray of batteries is accessible from the front of the vehicle. U. S. Pat. No. 4,216,839 to Gould discloses an electric vehicle with minimum weight by utilizing a combined body and chassis formed entirely of plastic material, molded and bonded into an integral composite structure which includes a central longitudinal hollow beam which holds the batteries for powering the vehicle <interpreted as a minimum weight of the battery>)
Hirao, Nasu and Guimarin are analogous art to claim 4 because they are in the same field of matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter.  Hirao relates to a helper device for selecting a helper for a requester who requires help (see at least Hirao, Abstract).  Nasu relates to an information processing apparatus that acquires that status of a battery mounting on an electric vehicle, and specifies a battery replacement location to take the vehicle (see at least Nasu, Abstract).  Guimarin relates to an integrated electric vehicle service station system for managing the exchange of heavy and bulky battery assemblies in electric vehicles (see Guimarin, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter, as disclosed in Hirao, to provide predetermined support for battery replacement and have the matching proposal information include a minimum unit weight of the battery, as disclosed in Nasu and Guimarin.  Doing so would provide the benefit to expediate and facilitate replacement of a vehicle’s battery and maximization of the use of the vehicle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirao as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0037730 to Montague.
As per claim 6, Hirao discloses all of the limitations of claim 1, as discussed above.  Hirao further discloses the limitation:
a matching request acceptance unit configured to receive matching request information and to accept a request for matching with the user from the supporter candidate, the matching request information being for requesting the matching with the user, the matching request information being transmitted from the supporter candidate terminal in response to receipt of the matching proposal information ... (see at least Hirao, Fig. 1, showing Notifying Unit 2 <interpreted as the matching proposal unit>; [0029]; [0085]-[0089]; [0093]; [0126]; and [0131]).  But Hirao does not disclose the following limitation:
a matching control unit configured to perform matching with the user when the matching proposal unit transmits the matching proposal information to a plurality of the supporter candidate terminals and the matching request acceptance unit accepts requests for the matching from a plurality of the supporter candidates, the matching being performed so as to cause one of the supporter candidates, the one having a higher likelihood of passing the routine travel route, to be preferentially matched with the user, rather than others of the supporter candidates, the others having a lower likelihood of passing the routine travel route.
However, Montague disclose this limitation (see at least Montague, [0024] disclosing that in the case of a vehicle accident requiring medical assistance and/or fire assistance, CPU 20 also automatically notifies CPU 40 for the medical facility to immediately dispatch the closest EMS vehicles 42 to the location of the vehicle accident. GPS 44 continuously monitors the locations of EMS vehicles 42 and notifies CPU 40 so that CPU 40 with its FMS capability can process this location data and select the closest EMS vehicle 42 to instantly respond to the location of the emergency event. In the case of a fire, CPU 20 automatically notifies CPU 50 for the fire facility to immediately dispatch the closest fire vehicles 52 to the location of the fire. GPS 54 continuously monitors the locations of fire vehicles 52 and notifies CPU 50 so that CPU 50 with its FMS capability can process this location data and select the closest fire vehicles 54 <closest vehicles interpreted as having a higher likelihood of passing the travel route> to instantly respond to the location of the emergency event)
Both Hirao and Montague are analogous art to claim 6 because they are in the same field of matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter.  Hirao relates to a helper device for selecting a helper for a requester who requires help (see at least Hirao, Abstract).  Montague relates to the use and proper placement in a vehicle of a mobile wireless phone having cellular or GPS positioning capability and an impact sensor such as a triaxial accelerometer, to detect a serious vehicular accident or theft, and transmit and emergency appeal for assistance to the appropriate contact (see at least Montague, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching support systems that accept a request for predetermined support from a user, accept provision of the predetermined support by a supporter, and recognize a routine travel route of the supporter, as disclosed in Hirao, to provide the benefit of performing matching with the user when the matching proposal unit transmits the matching proposal information to a plurality of supporter candidate terminals and the matching request acceptance unit accepts requests for the matching from a plurality of the supporter candidates, the matching being performed so as to cause one of the supporter candidates, the one having a higher likelihood of passing the routine travel route, to be preferentially matched with the user, rather than others of the supporter candidates, having a lower likelihood of passing the routine travel route, as disclosed in Montague.  Doing so would provide the benefit of automatically notifying the appropriate authorities (see at least Montague, [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666